department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi bo9 plr-121654-04 date date internal_revenue_service number release date index number ------------------------------------------- -------------------------------------------------------- ----------------------------------------------- ---------------------------- ------------------------------------------------- ------------------------------------ ------------------------- ----------------------- ----------------------------------- ---------------------------- --------------------------- --------------------------------- ------------------------- ------------------------ ------------------------------------ --------------------------------- ------------------------ ------------------------------- ---------------------- ----------------- ------------------------------ in re ----------------------------------- ------------------------- legend decedent trust ------------------- ---------------------------------------------------------------------------- ---------------------------------------------------------------------------- ---------------------------------------------------------------------------- plr-121654-04 daughter child child state grandchild grandchild grandchild state court ---------------------------------------------------------------------------- -------------------------------- ----------------------------- --------------------------------------- ---------------------------- ------------- ---------------------------- ------------------------- --------------------------------- ---------------------------------------------------------------------------- ---------------- --------------------------- ----------------------- ----------------- ------- date date date year dear ---------- this responds to a letter dated date requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of the proposed division of a_trust the facts submitted and representations made are as follows decedent died on date date was prior to date under decedent’s will a testamentary_trust was established for the benefit of his daughter daughter and her heirs the terms of the trust were established in a court order dated date trust article vii c of trust provides that after daughter dies the trustees are to pay the trust’s net_income to child and child daughter’s two children in the event child or child dies leaving surviving issue the share of the net_income being paid to the deceased child is to be paid to her issue per stirpes and to the lineal_descendants of any deceased issue of hers by right of representation article vii d provides that in the event child or child dies without surviving issue or lineal_descendants of issue the deceased child’s the share of the net_income is to be paid equally to the surviving child the surviving issue of any deceased child of child or child and surviving lineal_descendants of any deceased issue of child and child per stirpes article vii e provides that upon the death of the survivor of child or child the trust will terminate and be distributed to the surviving issue per stirpes of daughter and the surviving lineal_descendants of any deceased issue of daughter by right of representation in the event at the time of termination there are no issue of daughter or lineal_descendants of any deceased issue surviving the trust estate is to be distributed to the then living blood heirs of daughter as determined under state law plr-121654-04 article xiii generally provides that if the trustees determine that the income is insufficient to provide a beneficiary with suitable support maintenance and education then the trustee may distribute principal to the beneficiary principal distributed is not to exceed the beneficiary’s proportionate share of trust income daughter died in year child predeceased daughter survived by three children grandchild grandchild and grandchild the trust’s current income beneficiaries are child grandchild grandchild and grandchild on date state court issued an order to divide the trust into four trusts under the order one-half of the trust’s assets will be allocated to a_trust for the benefit of child the other half of the trust’s assets will be equally divided among three trusts one each for the benefit of grandchild grandchild and grandchild the trust’s assets will be divided proportionately into each of the successor trusts in the event that any asset is not divisible the asset will be sold and the cash from the sale net of cost of sale and any_tax owned as a result of sale will be distributed among the successor trusts the terms of the successor trusts will be identical to trust except for the following changes article vii c of trust will be modified to provide that the entire net_income from each successor trust will be paid to the primary beneficiary of such successor trust if the primary beneficiary is a descendant of child who predeceases child then the net_income is to be distributed to the issue of the primary beneficiary per stirpes and to the lineal_descendants of any deceased issue by right of representation if any primary beneficiary predeceases child without issue the income of his or her trust is to be distributed to the surviving issue per stirpes of daughter and the surviving lineal_descendants of any deceased issue of daughter by right of representation article vii e will be modified to provide that upon the death of child each of the successor trusts will terminate for the successor trust established for child upon termination the trust estate is to be distributed to the surviving issue per stirpes of child and the surviving lineal_descendants of any deceased issue of child by right of representation if at the time of termination there are no surviving issue of child or surviving lineal_descendants of a deceased issue of child the trust estate is to be distributed to the living blood heirs of daughter as determined under the laws of succession of state for the three successor trusts established for grandchild grandchild and grandchild upon termination the trust estate is to be distributed to the trust’s primary beneficiary if the primary beneficiary predeceased child the trust estate is to be distributed to the surviving issue of the primary beneficiary and the surviving lineal_descendants of any deceased issue of the primary beneficiary by right of representation if upon termination the primary beneficiary is not survived by issue or lineal_descendants of any deceased issue the trust estate is to be distributed to the then living issue per stirpes of child and the lineal_descendants of any deceased plr-121654-04 issue of child by right of representation if upon termination there are no surviving issue of child or lineal_descendants of any deceased issue of child the trust estate is to be distributed to the living blood heirs of daughter as determined under the laws of succession of state it has been represented that the trust has not yet been divided the following rulings have been requested the proposed partition of the trust into four successor trusts will not constitute an addition to any of the successor trusts will not cause the trust or any of the successor trusts to lose their exempt status under b a of the tax_reform_act_of_1986 and will not subject distributions from any of the successor trusts to the gst tax so long as there are no additions to these trusts the proposed partition and pro_rata in_kind distribution will not result in a transfer subject_to gift_tax under internal_revenue_code code sec_2501 by any of the beneficiaries the proposed pro_rata in_kind distribution of the trust’s assets among the successor trusts will not cause any beneficiary the trust or any of the successor trusts to recognize any gain_or_loss from a sale_or_other_disposition of the property under sec_61 or sec_1001 the basis of each successor trust in each asset received from the trust will be the same as the trust’s basis in that asset pursuant to sec_1015 the holding_period of each successor trust for each asset received from the trust will include the trust’s holding_period for that asset according to sec_1223 law and analysis ruling sec_2601 imposes a tax on every gst within the meaning of subchapter_b under a of the tax_reform_act_of_1986 the gst tax is generally applicable to generation-skipping transfers made after date however under b a and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would cause the trust to be included in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date plr-121654-04 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case the trust was irrevocable on date it is represented that no additions actual or constructive have been made to the trust after that date the trust will be divided on a pro-rata basis into four successor trusts and except for the changes to article vii c and e the successor trusts will have the same terms as the trust the changes to article vii c and e are similar to the changes described in sec_26_2601-1 example therefore the proposed division of trust will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed plr-121654-04 division and the proposed division will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in trust accordingly based on the facts submitted and the representations made we conclude that the proposed division of trust into four successor trusts will not constitute an addition to the successor trusts will not cause the trust or the successor trusts to lose their exempt status under b a of the tax_reform_act_of_1986 and will not subject any distributions from any of the successor trusts to the gst tax imposed under ' provided there are no additions actual or constructive to the successor trusts after date ruling sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed division as it was prior to the division accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any beneficiary to be considered as having made a taxable gift under sec_2501 ruling sec_3 sec_61 provides that gross_income includes gains derived from dealing in property under sec_1001 the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 and the loss is the excess of the adjusted_basis over the amount_realized sec_1_1001-1 of the income_tax regulations treats as income or as loss sustained the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent in 499_us_554 the supreme court of the united_states examined the issue of what constitutes a material difference in exchanged properties or a disposition of property for purposes of the realization requirement implicit in sec_1001 in cottage savings a savings and loan association sold 90-percent participation interests in mortgage loans to four other lenders simultaneously the association purchased 90-percent participation interests in mortgage loans held by these lenders the exchanged properties were derived from plr-121654-04 loans made to different obligors secured_by different homes and thus embodied legally distinct entitlements the association claimed a deduction under sec_165 for the adjusted difference between the face value of the participation interests the association had traded and the fair_market_value of the participation interests it had received the supreme court set forth a test for determining whether exchanged properties are materially different for purposes of sec_1001 their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite because the mortgages had different mortgagors and were secured_by different properties the loans were materially different the court therefore held that the taxpayer actually sustained a loss for purposes of sec_165 in revrul_69_486 l969-2 c b a_trust instrument required the trustee to distribute the corpus of a_trust consisting of promissory notes and common_stock one-half to an individual and one-half to a tax-exempt charitable_organization the beneficiaries however agreed that the individual should receive all of the notes and the charitable_organization should receive all of the stock although the trustee complied with their request neither the trust instrument nor local law allowed the trustee to make an allocation of specific property in_kind thus the beneficiaries were considered to have received a pro_rata distribution of the notes and stock followed by a deemed exchange between the beneficiaries of their respective shares of stock and notes revrul_69_486 therefore concluded that the individual recognized gain on the disposition of his shares of the common_stock in an amount determined under sec_1001 a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition revrul_56_437 l956-2 c b in contrast to the situation in revrul_69_486 the division of the trust into four successor trusts will be pro_rata and each of the successor trusts will receive an equal share of each asset of the trust under the order the beneficiaries of the trust will not acquire their interests in the four successor trusts as a result of the exchange of their interests in the trust but instead by reason of the trustees’ exercise of their existing authority to distribute trust income or principal and to partition the trust further the beneficiaries of the trust will not acquire a new or additional interest as a result of the division of the trust into the four successor trusts the successor trusts will distribute current income and principal on termination in the same manner as would occur under the trust in addition there will be no shifting of beneficial_interest to any beneficiary nor will the time for vesting be extended under the successor trusts finally the successor trusts will be subject_to the same trust provisions applicable to the trust accordingly based upon the facts submitted and the representations made we conclude that the division of the trust into four successor trusts will not be considered to be a sale_or_other_disposition of trust property and thus will not cause any beneficiary plr-121654-04 the trust or any of the successor trusts to recognize any gain_or_loss from a sale_or_other_disposition of the property under sec_61 or sec_1001 ruling sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer is made in this case based upon the facts submitted and the representations made we conclude that because neither sec_61 and sec_1001 applies to the proposed transaction the basis of the assets for each of the successor trusts will be the same as the trust’s basis in the assets at the time of the transfer ruling under sec_1223 and sec_1_1223-1 in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person therefore since under sec_1015 the basis of the assets received by the successor trusts is the same as the basis of those assets in the hands of the trust at the time of the transfer we conclude based upon the facts submitted and the representations made that pursuant to sec_1223 the holding periods of the assets in the hands of the successor trusts will include the holding periods of the assets in the hands of the trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-121654-04 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosures copy for ' purposes cc
